Case 2:20-cv-12245-NGE-DRG ECF No. 7, PageID.130 Filed 11/23/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CAROL MONSON,

      Plaintiff,

-v-
                                                      No. 2:20-cv-12245-NGE-DRG
                                                      Hon. Nancy G. Edmunds
DePuy Orthopaedics, Inc., et al.,

     Defendants.
____________________________________________________________

 FIRST AMENDED COMPLAINT AND RELIANCE ON JURY DEMAND

      Plaintiff, CAROL MONSON, individually, by and through her attorneys,

MUELLER LAW FIRM, by Wolfgang Mueller, and for her First Amended Complaint

against Defendants DEPUY ORTHOPAEDICS, INC., DEPUY INC., DEPUY

INTERNATIONAL LIMITED (“DePUY Defendants”), JOHNSON & JOHNSON,

JOHNSON & JOHNSON SERVICES, INC., AND JOHNSON & JOHNSON

INTERNATIONAL (“JOHNSON & JOHNSON Defendants”), in a civil action,

states unto this Court as follows:

      1.     Plaintiff is a citizen of the State of Michigan.

      2.     DePUY Defendants are foreign citizens whose corporate headquarters

are located at 700 Orthopaedic Drive, Warsaw, Indiana. DePUY Defendants

conduct business in the State of Michigan.
Case 2:20-cv-12245-NGE-DRG ECF No. 7, PageID.131 Filed 11/23/20 Page 2 of 7




      3.     JOHNSON & JOHNSON Defendants are foreign citizens and are

headquartered at One Johnson & Johnson Drive, Raynham, Massachusetts.

JOHNSON & JOHNSON Defendants conduct business in the State of Michigan.

      4.     Jurisdiction is founded upon the residence of the parties and damages

which exceed $75,000, exclusive of interest and costs.

      5.     Defendants the manufacturers and distributors of medical devices,

including the Pinnacle metal-on-metal hip implant.

      6.     On October 27, 2009, Plaintiff underwent surgery for a right hip

replacement. The implant device was the DePuy Pinnacle metal-on metal hip

implant.

      7.     On May 18, 2010, Plaintiff underwent surgery for a left hip

replacement. The implant device was the DePuy Pinnacle metal-on metal hip

implant.

      8.     Since the surgery, Plaintiff has suffered from constant pain and

trouble walking, and sitting and standing for long periods of time.

      9.     Plaintiff had the left Pinnacle hip implant explanted on September 24,

2015 at Genesys Regional Medical Center by Dr. Bruce Lawrence, DO.

      10.    Plaintiff had the right Pinnacle hip implant explanted on December

15, 2015 at Genesys Regional Medical Center by Dr. Bruce Lawrence, DO.

      11.    Plaintiff has suffered injuries as a result of implantation and


                                          2
Case 2:20-cv-12245-NGE-DRG ECF No. 7, PageID.132 Filed 11/23/20 Page 3 of 7




explanation of the DePuy Pinnacle hip implant manufactured by defendants as

shall be fully set forth in Plaintiff’s Facts Sheet and other responsive documents

provided to the defendants and are incorporated by reference herein.

      12.    Plaintiff could not have known that the injuries she suffered were as a

result of a defect in the Pinnacle hip implant until after the date the device was

recalled from the market and Plaintiff came to learn of the recall.

      13.    As a direct and proximate result of Defendant’s negligence and gross

negligence set forth below, Plaintiff has suffered the following injuries and

damages:

             A.     Extreme pain and emotional suffering;

             C.     The need for revision hip surgery;

             D.     Economic losses;

             E.     Other damages which may arise in the future.

                            COUNT I - NEGLIGENCE

       14.   Plaintiff incorporates by reference paragraphs 1 through 13 as if fully

stated herein.

       15.   At the time of the design and manufacture of the subject hip

replacement system, Defendant was under a duty to design the product to prevent

an unreasonable risk of injury while the product was being used in a foreseeable

manner.


                                           3
Case 2:20-cv-12245-NGE-DRG ECF No. 7, PageID.133 Filed 11/23/20 Page 4 of 7




      16.    Defendant breached the duty set forth above in at least the following

respects:

             A.    Negligently and recklessly designing, testing and
                   manufacturing the subject hip replacement system;

             B.    Negligently and recklessly failing to use appropriate and
                   standard design principles, means and methods to identify the
                   hazard of improper alignment;

             C.    Negligently and recklessly failing to adequately test the subject
                   hip replacement system;

             D.    Negligently and recklessly failing to warn users of the
                   incompatibility of the components of the Pinnacle hip implant
                   system;

             E.    Other negligent acts and omissions that will be discovered
                   during the course of the lawsuit.

      Accordingly, Plaintiff respectfully requests that the trier of fact award all

damages allowed under Michigan law. Plaintiff also requests that this court award

pre-judgment interest, costs and attorney fees so wrongfully incurred.

                      COUNT II - GROSS NEGLIGENCE

      17.    Plaintiff incorporates by reference paragraphs 1 through 16 as if fully

stated herein.

      18.    Based upon information and belief, Defendant had actual knowledge

of other instances of hip pain, swelling and clicking sounds as a result of the

defects in the subject hip replacement system, prior to the date of manufacture of

the subject assembly. Such information included over 400 reports of similar
                                          4
Case 2:20-cv-12245-NGE-DRG ECF No. 7, PageID.134 Filed 11/23/20 Page 5 of 7




complaints of pain, swelling, and problems walking, received by Defendant, which

resulted in Defendant pulling the product from the Australian market in 2009.

      19.    Despite such knowledge, Defendant failed to make any design

changes to eliminate the unreasonable risk of injury. Furthermore, Defendant

knew that the defect in its hip replacement system would cause the same problems

as those suffered by Plaintiff. Defendant willfully disregarded such danger in the

manufacture and distribution of the subject hip implant device.

      20.    Defendant’s conduct constitutes a reckless disregard for the safety of

foreseeable users, including Plaintiff. Such conduct constitutes gross negligence.

      21.    As a direct and proximate result of the gross negligence described

herein, Plaintiff has suffered the damages set forth above.

      Accordingly, Plaintiff respectfully requests that the trier of fact award all

damages allowed under Michigan law. Plaintiff also requests that this court award

pre-judgment interest, costs and attorney fees so wrongfully incurred.



                                              MUELLER LAW FIRM

                                       By: s/Wolfgang Mueller______
                                           Wolfgang Mueller (P43728)
                                           Attorney for Plaintiff
                                           41850 W. Eleven Mile, Suite 101
                                           Novi, MI 48375
                                           248-489-9653
Dated: November 23, 2020                   wolf@wolfmuellerlaw.com


                                          5
Case 2:20-cv-12245-NGE-DRG ECF No. 7, PageID.135 Filed 11/23/20 Page 6 of 7




                       RELIANCE ON JURY DEMAND

      Plaintiff relies on her previously filed jury demand in the above-captioned

matter.



                                      MUELLER LAW FIRM

                                By:    s/Wolfgang Mueller      ____
                                        Wolfgang Mueller (P43728)
                                        Attorney for Plaintiff
                                        41850 W. Eleven Mile, Suite 101
                                        Novi, MI 48375
                                        248-489-9653
Dated: November 23, 2020                wolf@wolfmuellerlaw.com



`




                                         6
Case 2:20-cv-12245-NGE-DRG ECF No. 7, PageID.136 Filed 11/23/20 Page 7 of 7




                             CERTIFICATE OF SERVICE

                     I hereby certify that on 11/23/20, I electronically filed
             the foregoing with the Clerk of the Court using the ECF system
             which will send notification of such filing to counsel of record.

                     I further hereby certify that I have mailed by United
             States Postal Service the paper to the following non-ECF
             participants: N/A

                                      s/Wolfgang Mueller
                                      MUELLER LAW FIRM
                                      41850 W. Eleven Mile, Suite 101
                                      Novi MI 48375
                                      248-489-9653
                                      wolf@wolfmuellerlaw.com
                                      (P43728)




                                              7
